      Case 4:18-cv-03885 Document 28 Filed on 12/20/19 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                            December 23, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                  HOUSTON DIVISION

CHERYLL ARTHUR,                                 §
                                                §
                        Plaintiff,              §
                                                §
VS.                                             §           CIVIL ACTION NO. H-18-3885
                                                §
TEXAS FARMERS INSURANCE CO.,                    §
                                                §
                                                §
                        Defendant.              §

                                     SCHEDULING AND
                                 DOCKET CONTROL ORDER C

       The disposition of this case will be controlled by the following schedule:

1.     March 10, 2020                REINSPECTIONS AND EXPERT DESIGNATIONS
                                     The parties will complete specifically requested
                                     reinspections, and will designate expert witnesses in writing
                                     and provide the report required by Rule 26(a)(2) of the
                                     Federal Rules of Civil Procedure.

2.     April 14, 2020                COMPLETION OF PLAINTIFFS’ AND
                                     DESIGNATED EXPERTS’ DEPOSITIONS
                                     The plaintiffs’ depositions are limited to two hours of cross-
                                     examination each.

3.     May 12, 2020                  MEDIATION
                                     Mediation or other form of dispute resolution must be
                                     completed by this deadline.

4.     May 26, 2020                  JOINT PRETRIAL ORDER, DISPOSITIVE
                                     MOTION, AND MOTION IN LIMINE DEADLINE
                                     The Joint Pretrial Order will contain the pretrial disclosures
                                     required by Rule 26(a)(3) of the Federal Rules of Civil
                                     Procedure. Plaintiff is responsible for timely filing the
                                     complete Joint Pretrial Order. Failure to file a Joint Pretrial
                                     Order timely may lead to dismissal or other sanction in
                                     accordance with the applicable rules. Any dispositive
                                     motions must be filed by this deadline and will be carried
                                     with the case.
      Case 4:18-cv-03885 Document 28 Filed on 12/20/19 in TXSD Page 2 of 2



5.     June 2, 2020                    DOCKET CALL
                                       Docket Call will be held at 8:30 a.m. in Courtroom 11-B,
                                       United States Courthouse, 515 Rusk Street, Houston, Texas.
                                       No documents filed within 7 days of the Docket Call will be
                                       considered. Pending motions may be ruled on at docket call,
                                       and the case will be set for trial as close to the docket call as
                                       practicable.

6.     Additional orders relating to disclosures, discovery, or pretrial motions:

       Any party wishing to make any discovery motions should arrange for a pre-motion
conference with the court before the preparation and submission of any motion papers. That
includes a motion to compel, to quash, or for protection.             Email Mrs. Eddins at
Lisa_Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for a pre-motion conference.
Notify your adversary of the date and time for the conference.

      The parties agree to submit attorney’s fees issues to the court by affidavit after liability and
damages are resolved.

               SIGNED on December 20, 2019, at Houston, Texas.


                                               _______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                      2
